ROTHENBERG, J.
Xue-Fang Hu (“the appellant”), a licensed massage therapist and the owner and director of Jing Lou Massage, Inc. (“Jing Lou Massage”), appeals the final order issued by the Board of Massage Therapy (“the Board”) revoking the appellant’s massage therapist license and imposing costs. The Department of Health proved by clear and convincing evidence that the appellant violated sections 480.46(l)(o) and 480.0465 of the Florida Statutes (2011), and Rule 64B7-33.001, subsections (1), (2), and (3) of the Florida Administrative Code. We also conclude the Board did not abuse its discretion in revoking the appellant’s license based on the aggravating factors also proven by the Department of Health. Accordingly, we affirm the final order issued by the Board.
Affirmed.